Citation Nr: 0630388	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disability to include the right hip.

2.  Entitlement to service connection for a left lower 
extremity disability to include the left hip.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
April 1971. 

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, finding that new and material evidence had not been 
received to reopen a claim for service connection for a low 
back disability, and denying claims of entitlement to service 
connection for bilateral leg and knee disabilities.

The Board has recharacterized the claimed lower extremity 
disabilities as stated on the first page of this decision, to 
more accurately represent the veteran's claim on appeal.  The 
undersigned Veterans Law Judge, at a March 2004 hearing 
conducted at the RO (a Travel Board hearing), clarified by 
pre-hearing discussion and by assent on the record as reduced 
to writing by the hearing transcript (contained in the claims 
folders), that the lower extremity claims were to include hip 
disabilities.  Disabilities of the knees were not advanced as 
part of these claims, and were not addressed on the hearing 
record.  

This matter was remanded by the Board in August 2004.  The 
Board has recently requested a special Veterans Health 
Administration (VHA) medical opinion.  It has been received, 
referred to the veteran and his representative and the matter 
has returned the matter to the Board.

FINDINGS OF FACT

1.  It is at least as likely as not that service activities 
caused or substantially contributed to a right hip disorder.

2.  It is at least as likely as not that service activities 
caused or substantially contributed to a left hip disorder.

3.  It is at least as likely as not that service activities 
caused or substantially contributed to a low back disorder. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a 
right hip disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).

2.  Resolving reasonable doubt in the veteran's favor, a left 
hip disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).

3.  Resolving reasonable doubt in the veteran's favor, a low 
back disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The veteran's claims for service connection for a right lower 
extremity disability to include the right hip, a left lower 
extremity disability to include the left hip, and a low back 
disability are granted in full by this decision, and hence 
there is no reasonable possibility that further notice to the 
veteran or claim development assistance will further the 
claims.  As discussed in the Introduction, above, the veteran 
and his representative limited lower extremity claims on 
appeal to focus on disability affecting the hips, to the 
exclusion of disabilities of the knees.  

Claims for Service Connection for Left and Right Hip, and Low 
Back Disorders

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a doctrine of reasonable doubt, 
pursuant to 38 U.S.C.A. § 5107, is for application only when 
there was an approximate balance of positive and negative 
evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Court then described the benefit of the doubt doctrine as 
akin to the sandlot baseball rule that "the tie goes to the 
runner." Gilbert v. Derwinski, 1 Vet. App. at 55. 

The evidentiary record reflects that the veteran served on 
active duty in the United States Navy from May 1967 to April 
1971, and that during that time, while stationed aboard ships 
for a period of two years and six months of foreign service, 
the veteran's duties consisted of hefting, maneuvering, and 
transporting on manual rolling pallets, pairs of 500-pound 
bombs, or similar heavy explosive devices, with resulting 
heavy loads on weight-bearing joints.
 
Post service in July 1982 and September 1982, the veteran 
underwent VA specialist evaluations of his hips for treatment 
purposes, based on complaints of pain in the right leg 
proximate to the hip for the past five to six years.  X-rays 
showed degenerative changes in both hips, and examiners 
diagnosed bilateral degenerative joint disease of the hips.  
The veteran received treatment for arthritis of the hips 
thereafter, eventually leading to bilateral total hip 
replacements.  

Post-service records reflect that for a period of 
approximately 15 or 20 years prior to an October 2004 VA 
examination, and thus after September 1982, the veteran 
worked at a knitting mill in a slightly stooped position.  
The October 2004 VA examiner, in the examination report and a 
clarifying March 2005 addendum, attributed the veteran's 
diagnosed low back degenerative joint disease and his 
bilateral hip disorders status post total hip replacements, 
to his post-service knitting factory work, based on the 
absence of treatment for these conditions in years 
immediately following service.  That examiner concluded that 
the few treatments in service for conditions of the lower 
extremities were "self-limiting" without residuals.  

The October 2004 examiner appeared to lend little 
significance to the veteran's corroborated reports of 
significant heavy weight work in service.  In the interest of 
furthering a claim which was thus potentially inadequately 
addressed, the Board sought to address any potential 
correlation between that heavy weight work in service and 
subsequent degeneration of the veteran's weight-bearing 
joints, particularly his hips.  The Board reviewed available 
epidemiological literature.  Several studies were located 
through databases of the National Library Medicine and the 
National Institutes of Health, informing of positive 
associations between work involving heavy loading of weight-
bearing joints, and subsequent development of arthritis in 
hip joints.  Governing VA law, however, does not allow 
service connection on the basis of a showing of statistical 
variance, howsoever significant, without the support of a 
particularized medical opinion.  It is true that some 
presumptions have been adopted within governing regulations 
based on recognized positive medical correlations to certain 
diseases or injuries.  However, where no such presumption is 
recognized in the governing law, service connection can only 
be established based on facts as medically interpreted for 
the claimant's particular case.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).  Further, the Board cannot make 
its own independent medical determination, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Accordingly, the Board associated these epidemiological study 
records (abstracts) with the claims folder, and requested a 
Veterans Health Administration (VHA) opinion addressing 
questions of etiology as related to service, based on both 
the evidentiary record and findings as reflected in the 
associated epidemiological studies.  Responsive to that 
query, two VA physicians reviewed the evidentiary record, as 
briefly outlined above, and the epidemiological studies, 
which they noted showed an approximate two-to-three-times 
increased risk of developing arthritis in the hips from work 
over a ten year period involving lifting greater than 50 
kilograms (110 pounds).  The VA physicians concluded that it 
was at least as likely as not that the veteran's development 
of arthritis post service, leading to his total hip 
replacements, was related to his military service.  They 
further concluded that the veteran's lumbar strain aggravated 
by his bilateral hip arthritis was also as likely as not 
related to his military service.  

Based on the weight of the evidence of record, including 
particularly the recently obtained VHA opinion informed by 
epidemiological research and the diagnosis of degenerative 
joint disease of both hips in the past, prior to the 
veteran's work in a knitting mill, the Board concludes that 
it is at least as likely as not that the veteran's bilateral 
hip disorders and low back disorder are causally related to 
service.  Accordingly, resolving reasonable doubt in the 
veteran's favor, service connection for the claimed 
disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.  


ORDER

Entitlement to arthritic changes in the right and left hip 
and the low back is granted.  The appeal is allowed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


